Case 8:19-mc-00069-JSM-SPF Document1 Filed 06/12/19 Page 1 of 1 PagelD 1

miaomm
te i

T COURT
3:31 UNITED STATES DISTRIC

MIDDLE DISTRICT OF FLORIDA
fo TAMPA DIVISION Jue It,

Sgt ate es

mig JUN 12 PA

Pleoe TAM: oe Luneas

~~.

| se
Plaintiff, [,ho7T- Pr a (- TT. 2

3: [AWA e CN

he Uf fy NOUTG AOE ET
Defendant. [af Me- BF (JEW yoed. MEL

 

vi oro 7? Con Fila’
Arpirnaned AwttD.

pyerettey yyy EP Sf AMEX COVE

$9 ow f IF :

yespatlglly Fibm IHL

es i fpcber~

nei, popes 12912 ClingCrak Dr

BF

o Sef

(L

oe On ROGET fy

{

Fran pa Fe F7L"® oo RoAr®

 

feaya va bob 1 a poner atl - Cor . ALS
